 Case 8:19-cv-01559-TPB-AAS Document 16 Filed 01/30/20 Page 1 of 2 PageID 63




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

SHAVHESE GREEN,                               §
                                              §
               Plaintiff,                     §     Civil Action No. 8:19-cv-01559-TPB-AAS
                                              §
               v.                             §
                                              §
CAPITAL ONE,                                  §
                                              §
               Defendant.                     §
                                              §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Jenny N. Perkins                              /s/ Amy L. B. Ginsburg
  Jenny N. Perkins, Esq.                            Amy L. B. Ginsburg, Esq.
  Ballard Spahr, LLP                                Kimmel & Silverman, P.C.
  1735 Market Street                                30 East Butler Pike
  51st Floor                                        Ambler, PA 19002
  Philadelphia, PA 19103                            Phone: 215-540-8888
  Phone: 215-864-8378                               Fax: 215-540-8817
  Email: perkinsj@ballardspahr.com                  Email: teamkimmel@creditlaw.com
  Attorney for the Defendant                        Attorney for Plaintiff

 Date: January 30, 2020                            Date: January 30, 2020



                                      BY THE COURT:



                                      _________________________
                                                              J.
 Case 8:19-cv-01559-TPB-AAS Document 16 Filed 01/30/20 Page 2 of 2 PageID 64




                               CERTIFICATE OF SERVICE

              I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct

copy of the Stipulation of Dismissal in the above-captioned matter, upon the following via

CM/ECF system:



Jenny N. Perkins, Esq.
Ballard Spahr, LLP
1735 Market Street
51st Floor
Philadelphia, PA 19103
Phone: 215-864-8378
Email: perkinsj@ballardspahr.com
Attorney for the Defendant


Dated: January 30, 2020                    By: /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg, Esq.
                                           Kimmel & Silverman, P.C.
                                           30 E. Butler Avenue
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email: teamkimmel@creditlaw.com
                                           Attorney for Plaintiff
